NOT DESIGNATED FOR PUBLICATION

                                              Nos. 119,888
                                                   119,889

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                     KEVIN DEON LOGGINS SR.,
                                            Appellant.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; WARREN M. WILBERT, judge. Opinion filed July 31, 2020.
Affirmed.


        Kevin D. Loggins Sr., appellant pro se.


        Boyd K. Isherwood and Lance J. Gillett, assistant district attorneys, Marc Bennett, district
attorney, and Derek Schmidt, attorney general, for appellee.


Before ARNOLD BURGER, C.J., BRUNS and SCHROEDER, JJ.


        PER CURIAM: Kevin D. Loggins—an inmate at the Hutchinson Correctional
Facility—appeals the district court's summary denial of his fourth motion to correct
illegal sentence under K.S.A. 22-3504. On appeal, Loggins contends that the district
court erred in summarily denying his motion to correct illegal sentence. Based on our
review of the record, we conclude that the issue presented in Loggins' motion was
previously decided against him by this court. Furthermore, we conclude that the other
two issues that Loggins raises for the first time on appeal were also previously raised and


                                                     1
rejected by this court. Thus, we affirm the district court's summary denial of Loggins'
motion to correct illegal sentence.


                                          FACTS

       On February 28, 1996, a jury convicted Loggins of two counts of aggravated
kidnapping and two counts aggravated robbery. In addition, the jury convicted him of
aggravated burglary, aggravated sexual battery, and criminal possession of a firearm.
Later, the district court convicted Loggins of aggravated robbery and criminal possession
of a firearm at a bench trial held on April 5, 1996. He was subsequently sentenced to
prison for a total of 463 months in the two cases.


       In his direct appeal, a panel of this court reversed one count of Loggins'
aggravated kidnapping convictions but affirmed the remaining convictions in both cases.
On July 8, 1998, the Kansas Supreme Court denied Loggins' petition for review and a
mandate was issued. See State v. Loggins, No. 77,106, 1998 WL 328425 (Kan. App.
1998) (unpublished opinion). The reversal of one of his convictions did not alter the
length of Loggins' incarceration because the district court had imposed concurrent
sentences on the two aggravated kidnapping convictions.


       Since his direct appeal, Loggins has filed numerous motions challenging his
convictions and sentence. Relevant to this appeal, Loggins has previously filed three
unsuccessful motions to correct an illegal sentence under K.S.A. 22-3504. See State v.
Loggins, No. 105,950, 2012 WL 2045362 (Kan. App. 2012) (unpublished opinion); State
v. Loggins, No. 103,345, 2011 WL 3795236 (Kan. App. 2011) (unpublished opinion);
State v. Loggins, No. 90,171, 2004 WL 1086970 (Kan. App. 2004) (unpublished
opinion). In addition, he has filed multiple unsuccessful K.S.A. 60-1507 motions over the
years. See Loggins v. State, No. 121,019, 2020 WL 3113183 (Kan. App. 2020)
(unpublished opinion); Loggins v. State, No. 116,716, 2019 WL 4126472 (Kan. App.

                                             2
2019) (unpublished opinion); Loggins v. State, No. 114,579, 2016 WL 4413504 (Kan.
App. 2016) (unpublished opinion); Loggins v. State, No. 101,435, 2010 WL 2217105
(Kan. App. 2010) (unpublished opinion); Loggins v. State, No. 94,723, 2007 WL
2080359 (Kan. App. 2007) (unpublished opinion).


       On January 29, 2018, Loggins filed his fourth pro se motion to correct an illegal
sentence pursuant to K.S.A. 22-3504, which is the subject of this appeal. In the State's
response filed on March 5, 2018, it asserted that issues raised in the motion were barred
by res judicata. Specifically, the State asserted:


       "[Loggins] recognizes that he is attempting to relitigate issues that were resolved against
       him by both this court in 2002 and then the appellate courts in 2004, but he claims that he
       can relitigate the issues because a motion to correct illegal sentence under K.S.A. 22-
       3504 can be raised at any time and is not trumped by the doctrine of res judicata.
       Defendant is mistaken and not entitled to relief."


       On April 16, 2018, the district court summarily denied Loggins' motion to correct
an illegal sentence. In doing so, the district court "adopt[ed] the [S]tate's response as its
findings of fact and conclusions of law." Subsequently, the district court also denied a
motion to reconsider filed by Loggins. Thereafter, Loggins timely appealed to this court.


                                              ANALYSIS

       On appeal, Loggins contends that the district court erred in summarily denying his
motion to correct illegal sentence. An illegal sentence is a sentence imposed by a court
that lacks jurisdiction; a sentence that does not conform to the applicable statutory
provisions, either in character or the length of the punishment authorized; or a sentence
that is ambiguous concerning the time and manner in which it is to be served. K.S.A.
2019 Supp. 22-3504(c); see State v. Hayes, 307 Kan. 537, 538, 411 P.3d 1225 (2018). A



                                                    3
sentence must meet this definition to be classified an illegal sentence. State v. Gayden,
281 Kan. 290, 293, 130 P.3d 108 (2006).


       Moreover, if the motion, files, and records of the case conclusively show the
defendant is not entitled to relief, the motion may be denied summarily without a hearing.
State v. Moncla, 301 Kan. 549, 551, 343 P.3d 1161 (2015). Whether a sentence is illegal
within the meaning of K.S.A. 22-3504 is a question of law over which our review is
unlimited. State v. Lee, 304 Kan. 416, 417, 372 P.3d 415 (2016). Further, when a district
court summarily denies a motion to correct illegal sentence, we apply a de novo standard
of review. State v. Gray, 303 Kan. 1011, 1014, 368 P.3d 1113 (2016).


       "The doctrine of res judicata applies to motions to correct an illegal sentence filed
pursuant to K.S.A. 22-3504(1). Such motions cannot be used as a vehicle to breathe new
life into appellate issues previously determined adversely to the movant." State v. Martin,
294 Kan. 638, Syl. ¶ 2, 279 P.3d 704 (2012). Similarly, under the law-of-the-case
doctrine, issues that have been finally decided in prior appeals in the same case are
generally not to be reconsidered. State v. Parry, 305 Kan. 1189, 1195, 390 P.3d 879
(2017). In other words, litigants are not entitled to have their cases decided on a
piecemeal basis but must proceed in accordance with the mandates and legal rulings as
established in previous appeals. 305 Kan. at 1195.


       A review of the record reveals that the only issue presented in Loggins' motion to
correct illegal sentence is whether the district court erred in treating his convictions in
two prior cases—which he suggests were effectively consolidated—as separate offenses
for the purposes of determining his criminal history. As the State accurately points out,
this issue was previously decided by this court in Loggins' 2004 appeal. In particular, the
panel hearing that appeal found:




                                               4
               "Despite Loggins' assertions to the contrary, his cases remained separate even
       though the trial court originally set both for trial on the same day. The cases were tried a
       month apart. Nevertheless, had both cases gone to trial on the same day, one case would
       have been a jury trial, while the other would have been a trial to the bench. Clearly, the
       cases were never 'joined for trial,' as was required to prevent them from being prior
       convictions under K.S.A. 21-4710(a). The fact the court set the cases for sentencing on
       the same date, likewise, did not prevent them from being prior convictions for purposes
       of Loggins' criminal history.


               "Each of Loggins' cases met the definition of prior conviction as stated in K.S.A.
       21-4710(a). Accordingly, the trial court properly included Loggins' convictions from case
       No. 95CR1859 in his criminal history for case No. 95CR1616 and vice versa. See K.S.A.
       21-4710(d)(11); 259 Kan. at 115, 911 P.2d 159." Loggins, 2004 WL 1086970, at *6, rev.
       denied Sept. 15, 2004.


       In this appeal, Loggins does not dispute that he previously raised this issue in his
2004 appeal, nor does he dispute that the prior panel rejected his argument. Nevertheless,
he seeks to relitigate the issue even though the Kansas Supreme Court denied his petition
for review in the 2004 appeal and a mandate was issued. See Loggins, 2004 WL
1086970, rev. denied Sept. 15, 2004. In doing so, Loggins suggests that the 2004 opinion
issued by a panel of this court was erroneous. However, we do not find any reason to
second-guess the panel's analysis and we deny Loggins' invitation to revisit this issue.


       We also note that Loggins raises two additional issues for the first time on appeal
that were not set forth in his motion to correct illegal sentence. Both of these issues relate
to the disparity between his sentence and those received by his codefendants. He suggests
that this disparity resulted in manifest injustice. A review of the opinion in the 2004
appeal reveals that Loggins argued that "the disparity renders his sentence to be cruel and
unusual." However, the panel found that Loggins did not come forward with a sufficient
record to establish that the disparity constituted an illegal sentence. Loggins, 2004 WL
1086970, at *6-7. Consequently, the panel concluded that "an examination of Loggins'

                                                     5
claims reveals that Loggins' sentence was not illegal." Loggins, 2004 WL 1086970, at *8.
Again, we find no reason to question the 2004 panel's analysis regarding the disparity
between the sentence he received and those received by his codefendants.


       Based on our review of the record, we conclude that the district court did not err in
summarily denying Loggins' most recent motion to correct an illegal sentence. Each of
the issues that Loggins seeks to assert now have previously been decided by both the
district court and this court. Accordingly, we conclude that the district court did not err in
summarily denying Loggins' fourth motion to correct illegal sentence or in denying his
motion to reconsider.


       Affirmed.




                                              6